EX-99.e.1.a Appendix A to the Distribution Agreement, dated April 17, 2009, by and between EGA Emerging Global Shares Trust and ALPS Distributors, Inc. Funds Effective Date NYSE Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund April 17, 2009 EEG Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund April 17, 2009 EBM Emerging Global Shares Dow Jones Emerging Markets Metals & Mining Titans Index Fund April 17, 2009 EMT Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund April 17, 2009 ECG Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund April 17, 2009 ECN Emerging Global Shares Dow Jones Emerging Markets Energy Titans Index Fund April 17, 2009 EEO Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund April 17, 2009 EFN Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund April 17, 2009 EHK Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund April 17, 2009 EID Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund April 17, 2009 ETX Emerging Global Shares Dow Jones Emerging Markets Telecom Titans Index Fund April 17, 2009 ETS Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund April 17, 2009 EUT Emerging Global Shares INDXX India Infrastructure Index Fund November 12, 2009 INXX Emerging Global Shares INDXX China Infrastructure Index Fund November 12, 2009 CHXX Emerging Global Shares INDXX Brazil Infrastructure Index Fund November 12, 2009 BRXX Emerging Global Shares INDXX India Mid Cap Index Fund November 12, 2009 INMC Emerging Global Shares INDXX China Mid Cap Index Fund November 12, 2009 CHMC Emerging Global Shares INDXX Brazil Mid Cap Index Fund November 12, 2009 BZMC IN WITNESS WHEREOF, the parties hereto have caused this Appendix A to be amended and restated effective as of the 12th day of November 2009. ALPS Distributors, Inc. EGA Emerging Global Shares Trust, on behalf of the Funds listed on this Appendix A By: Name: Thomas A. Carter By: Name: Robert C. Holderith Title: President Title: President
